Name: Commission Regulation (EEC) No 1322/86 of 5 May 1986 amending Regulation (EEC) No 1057/86 as regards the monetary compensatory amounts applicable to certain intervention beef for export
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 10 Official Journal of the European Communities 6. 5 . 86 COMMISSION REGULATION (EEC) No 1322/86 of 5 May 1986 amending Regulation (EEC) No 1057/86 as regards the monetary compensatory amounts applicable to certain intervention beef for export Article 2 Regulations relating to sales of the product referred to in Article 1(1 ) may define certain cuts of meat for which the coefficient referred to in Article 1 (2) applies. In that case the removal order referred to in Article 6 ( 1 ) of Commis ­ sion Regulation (EEC) No 1687/76 (^ and the documents referred to in Article 12 thereof shall bear one of the following endorsements :  La nota Q a pie de pagina de la Parte 3, Anexo I, del Reglamento que fija los montantes compensatorios monetarios, se aplicarÃ ¡ a (identificaciÃ ³n y cantidad de los cortes correspondientes). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts as provided for by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1057/86 (3), as last amended by Regulation (EEC) No 1317/86 (4); Whereas owing to the level of export prices established for intervention products in the beef sector the present method for calculating the monetary compensatory amounts leads or could lead to an imbalance in trade in such products ; whereas, to prevent this from happening, an appropriate coefficient should be applied to the monetary compensatory amounts concerned ; Whereas provision should be made for a transitional period to enable the trade to adapt itself to the new situa ­ tion resulting from the reduction in monetary compensa ­ tory amounts, taking into consideration, however, the importance of this measure for the sound organization of the market ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  Fodnote Q til bilag I, del 3, i forordningen om fast ­ sÃ ¦ttelse af de monetÃ ¦re udligningsbelÃ ¸b finder anven ­ delse (betegnelse for og maengde af de pÃ ¥gÃ ¦ldende udskÃ ¦ringer).  Die FuÃ note f7) von Teil 3 des Anhangs I der Verord ­ nung zur Festsetzung der WÃ ¤hrungsausgleichsbetrÃ ¤ge findet Anwendung. (Kennzeichnung und Menge der betreffenden TeilstÃ ¼cke).  Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã · (J) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  3 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± (Ã µÃ ¾Ã ±Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ¼Ã ±Ã Ã ¯Ã Ã ½).  Footnote f7) to Part 3 of Annex I to the Regulation fixing the monetary compensatory amounts shall apply to (identification and quantities of the cuts concerned).  La note f7) en bas de page de la partie 3 de 1 annexe I du rÃ ¨glement fixant les montants compensatoires monÃ ©taires s'applique Ã (identification et quan ­ titÃ © de dÃ ©coupes concernÃ ©es).  La nota in calce (^ dell allegato I , parte 3, del regola ­ mento che fissa gli importi compensativi monetari si applica a (designazione e quantitÃ dei tagli in questione). HAS ADOPTED THIS REGULATION : Article 1 Part 3 of Annex I to Regulation (EEC) No 1057/86 is hereby amended as follows : 1 . A footnote 7 reference is added to the following Common Customs Tariff heading No 02.01 A II b) 4 bb) 33 . 2. The following footnote 7 is added : *7. The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned.'  Voetnoot (*) in deel 3 van bijlage I bij de verordening tot vaststelling van de monetaire compenserende bedragen is van toepassing op (omschrijving en hoeveelheid van de betrokken deelstukken).  A nota 7 de pe-de-pagina da Parte 3 do Anexo I do Regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios aplica-se a (identificaÃ §Ã £o e quanti ­ dades das peÃ §as em causa). This endorsement shall be entered in Section 106 of control copy T No 5.(') OJ No L 164, 24. 6 . 1985, p. 6. O OJ No L 94, 9 . 4. 1986, p. 18 . (3) OJ No L 98 , 12. 4. 1986, p. 1 . (4) OJ No L 116, 6. 5. 1986, p. 1 . n OJ No L 190, 14. 7 . 1976, p. 1 . 6. 5 . 86 Official Journal of the European Communities No L 117/ 11 Article 3 (c) products referred to in Annex I, point 3 (b) to Commission Regulation (EEC) No 49/86 (3). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts concluded after 15 May 1986. However, at the request of the party concerned, it shall apply to contracts concluded after the entry into force of this Regulation . Footnote 7 referred to in Article 1 shall apply to the following products : (a) products referred to in Annex I, part B, point b) to Commission Regulation (EEC) No 2670/85 (') ; (b) products referred to in Annex I, point 1 (c), 2 (c), 3 (c), 4 (c) and 5 (c) to Commission Regulation (EEC) No 48/86 (2); This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 253, 24. 9 . 1985, p. 8 . 2 OJ No L 8 , 11 . 1 . 1986, p. 13 . (3) OJ No L 8 , 11 . 1 . 1986, p. 18 .